Citation Nr: 0416896	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from 
November 1951 to October 1952, and in the U.S. Navy from 
January 1953 to September 1971.  He died in February 1994.  
The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the RO.  

(This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will 
appropriately notify the veteran and his representative if 
further action is required on his part.)  



REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She appears to be contending that 
respiratory problems that caused the veteran's death were the 
result of exposure to herbicides and/or ionizing radiation 
while on active duty.

The record reflects that the veteran died in February 1994.  
The certificate of death does not indicate any specific 
disabilities as having caused or contributed to his death.  

Medical records from the veteran's final hospitalization 
reveal that he was diagnosed with several disabilities during 
that hospitalization, including chronic obstructive pulmonary 
disorder, emphysema, and other respiratory difficulties.  

On the day of his death, it was noted that he had developed 
new right-sided pneumonia with sepsis and hypotension.  

The appellant argues that the veteran was exposed to 
herbicides while serving as a Navy Seal in Vietnam.  
Specifically, she reports that he had at least five missions 
as a Navy Seal that involved his going ashore in Vietnam, and 
that he was exposed to herbicides during these missions.  

In the January 1995 Statement of the Case, the RO suggested 
that it believed that the veteran had indeed served as a Navy 
Seal in Vietnam.  Nevertheless, the RO denied the appellant's 
claim on the basis that there was no medical evidence 
establishing that one of the conditions set forth in 
38 C.F.R. § 3.309 (2003) as being presumptively related to 
herbicide exposure had caused or contributed to the veteran's 
death.  

However, the Board has reviewed the record and is unable to 
identify any evidence establishing that the veteran served as 
a Navy Seal or that he had ever served in the Republic of 
Vietnam.  There is also no indication that the RO has 
attempted to verify this claim.  

Therefore, the Board finds that a remand of this case is 
necessary so that the RO can contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), or other 
appropriate agency, and request verification as to whether 
the veteran had ever served as a Navy Seal and if he was ever 
present in the Republic of Vietnam.  

As noted hereinabove, the appellant contends that the 
veteran's respiratory disabilities developed as a result of 
exposure to herbicides and/or ionizing radiation during 
service.  It does not appear that she ever explicitly 
contended that the veteran's respiratory disabilities 
developed as a result of nicotine dependence that was 
incurred in service.

However, in February 1995, the appellant did submit an 
article pertaining to claims for VA compensation based on 
nicotine dependence.  

In view of this evidence, the Board finds that the RO should 
contact the appellant and request clarification as to whether 
she was intending to claim that the cause of the veteran's 
death was attributable to nicotine dependence incurred in 
service.  If so, the appellant should be asked to explain the 
basis of her claim that the veteran developed nicotine 
dependence in service.  

The Board notes that, under the legal authority in effect 
prior to June 9, 1998, service connection could be granted 
for disease resulting from tobacco use in the line of duty 
during active service.  VAOPGCPREC 2-93.  

In relevant part, the then-applicable law also held that if 
the veteran developed nicotine dependence during service, and 
that nicotine dependence was considered to be a proximate 
cause of disability manifested after service, service 
connection on a secondary basis could be granted.  VAOPGCPREC 
19-97.  

Because the appellant's claim for dependency and indemnity 
compensation was received by the RO in 1994, she is entitled 
to application of this law.

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names and addresses of any 
additional health care providers (VA or 
non-VA) who treated the veteran for his 
respiratory disorders.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  

2.  The RO should contact the appellant 
and request that she clarify whether she 
is contending that the cause of the 
veteran's death was attributable to 
nicotine dependence incurred in service.  
If so, the appellant should be asked to 
explain the basis of her claim that the 
veteran developed nicotine dependence in 
service.  

3.  The RO should contact the appropriate 
agency and request verification as to 
whether the veteran ever served as a Navy 
Seal, and as to whether the veteran was 
ever present in the Republic of Vietnam 
while on active duty.  The RO should 
ensure that this agency is provided with 
copies of the veteran's Reports of 
Transfer or Discharge, and any other 
relevant service personnel records, that 
are currently associated with the claims 
folder.  

4.  After the foregoing development has 
been completed, the RO should review the 
claims folder to ensure that all 
notification and development action 
required by the VCAA (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) has been completed.  The RO 
is free to undertake any additional 
development deemed necessary in order to 
comply with the VCAA.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the decision remains 
adverse to the appellant, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


